        Case 5:20-mc-80152-WHO Document 37 Filed 10/06/20 Page 1 of 1
                                                               theodore j. folkman
 folkman llc                                                   ted@folkman.law
                                                               +1 (617) 646-9980




October 6, 2020

Hon. Thomas S. Hixson
U.S. District Court for the Northern District of California
US Courthouse
450 Golden Gate Ave.
San Francisco, CA 94102

       Re:    In re Application of Latvia MGI Tech SIA, et al., No. 20-80152

Dear Judge Hixson:

I represent Illumina, Inc., the respondent in In re Application of Latvia MGI Tech SIA, et
al., Misc. No. 20-80152, an application under 28 U.S.C. § 1782 ﬁled on Sept. 8, 2020.

My client has agreed not to object to issuance of the subpoena, reserving its right to raise
any objections after issuance, if the Court issues the subpoena, that it might have raised in
opposition to the application.

The Court should be aware that the defense brief in the Spanish Proceedings, referenced in
Mr. Bilsker’s letter of earlier today, has already been ﬁled, several days before the October
11 deadline Mr. Bilsker referenced.

Sincerely,




Theodore J. Folkman

cc:    Counsel of record




               53 state street, suite 500, boston, ma 02109 usa
                               www.folkman.law
